internal_revenue_service number release date index number ----------------------- ------------------------------------------------- ------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number -------------------- refer reply to cc psi b05 plr-137108-10 date march legend taxpayer ------------------------------------------------- ------------------------- corp ---------------------------------------------------- ---------------------------- corp ------------------------------------------------------ generator ---------------------------------------------------- --------------------------- state state facility site ------------- ------------- ---------------------------- ---------------------------------------------------------------- substation ------------------------------------------------- substation --------------------------------------------- date -------------------------- agreement ----------------------------------------------------------- plr-137108-10 agreement -------------------------------------------------------- agreement ------------------------------------------------- c d e f g ------------- ------------- ------ --- -- dear ---------------- this letter responds to your letter dated date requesting a letter_ruling concerning whether the transfer of an intertie from generator to taxpayer is a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer is a state corporation engaged in the business of generating transmitting and distributing electrical energy to wholesale and retail customers predominantly in state taxpayer is a wholly-owned subsidiary of corp a state corporation taxpayer and corp file a consolidated federal_income_tax return on a calendar_year basis using the accrual_method of accounting generator a state limited_liability_company will own operate and maintain facility located at site generator submitted applications to taxpayer for interconnection of facility with the transmission and distribution system belonging to taxpayer and corp collectively the grid at substation on date taxpayer filed agreement agreement and agreement collectively the agreements between taxpayer and generator under the agreements generator requests that taxpayer interconnect facility to taxpayer’s distribution system via a dedicated position at substation taxpayer will engineer design procure construct install own operate and maintain the facilities required to interconnect facility to taxpayer’s distribution system the interconnection facilities taxpayer also will engineer design procure construct install own operate and maintain certain upgrades to its distribution system distribution upgrades generator is responsible for the costs of those assets which are estimated to be dollar_figurec agreement specifies the terms and conditions under which taxpayer will engineer design procure construct install own operate and maintain the ----------- plr-137108-10 facilities and for generator to pay for the ------------facilities the ------------facilities are the facilities necessary to connect facility’s switchyard to the interconnection facilities at substation other than the interconnection facilities and the distribution upgrades the cost of the ------------facilities is estimated to be dollar_figured the interconnection facilities the distribution upgrades and the -------------- facilities together are referred to as the intertie agreement sets forth taxpayer’s agreement to provide distribution service for e megawatts produced by facility from facility’s interconnection at substation to the grid at substation agreement terminates on the earliest of f years from the commencement of distribution service under agreement or the termination of agreement agreement has a term of f years and is automatically renewed for each successive g-year period taxpayer will be the owner and sole operator of the intertie and the intertie will become a permanent part of taxpayer’s transmission and distribution system generator has entered into contracts and expects to enter into additional contracts with end users and power marketers to sell power from facility taxpayer represents that the intertie will not be included in taxpayer’s rate base and that taxpayer will not take any depreciation_deductions with respect to the intertie generator represents facility is a stand-alone generator as contemplated under notice_2001_82 the intertie will be used in connection with the transmission and distribution of electricity for sale to third parties title to the electricity will pass to purchasers at the busbar on facility’s end of the intertie generator will capitalize the contribution as an intangible asset and recovered using the straight-line method_of_accounting over a useful_life of years and any portion of the intertie that is a dual use intertie within the meaning of notice_88_129 1988_2_cb_541 is reasonably expected to carry no more than a de_minimis amount of electricity to facility or to generator or a related_person defined as no more than percent of the projected power flows in both directions over the intertie during generator’s first years after the intertie is placed_in_service taxpayer requests a ruling that the contribution of cash for construction of the intertie by generator to taxpayer will not be considered a contribution_in_aid_of_construction under sec_118 ciac and will be excludable from taxpayer’s income as a non-shareholder contribution_to_capital under sec_118 sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small plr-137108-10 business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission plr-137108-10 network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recover such cost using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons facility is a stand-alone generator as contemplated under notice_2001_82 generator and taxpayer entered into a long-term interconnection agreement the intertie will be used in connection with the transmission of electricity for sale to third parties wheeling the cost of the intertie paid_by generator will not be included in taxpayer’s rate base taxpayer will not take any depreciation_deductions with respect to the intertie based on all available information the portion of the intertie that is a dual use intertie is reasonably expected to carry no more than percent of the projected power flows in both directions over the intertie during the first taxable years beginning in the year the intertie is placed_in_service ownership of the electricity produced by facility that is wheeled will pass to the purchaser prior to its transmission on taxpayer’s transmission grid and the cost of the intertie will be capitalized by plr-137108-10 generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the intertie by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing plr-137108-10 purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect the transfer of the intertie by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie will become a permanent part of taxpayer’s working_capital structure second the transfer is not compensation_for services provided by for generator by taxpayer third the transfer is a bargained-for exchange fourth the transfer will foreseeably result in a benefit to taxpayer commensurate with its value because the intertie will become part of taxpayer’s transmission system fifth the intertie will be used by taxpayer in its trade_or_business for producing gross_income therefore taxpayer’s receipt from generator of the intertie will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer we rule that the transfer of the intertie by generator to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an plr-137108-10 appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely nicole r cimino nicole r cimino senior technician reviewer branch passthroughs special industries enclosure copy cc
